Citation Nr: 0735033	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to the assignment of an initial compensable 
rating for bilateral hearing loss.

2. Entitlement to the assignment of an initial compensable 
rating for residuals of meningitis.

3. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

In an April 2003 rating decision, the RO denied service 
connection for bilateral hearing loss, asthma, residuals of 
spinal meningitis, and residuals of measles.  The RO issued a 
notice of the decision in May 2003, and the veteran timely 
filed a Notice of Disagreement (NOD) in November 2003 as to 
the hearing loss, asthma, and meningitis claims.  The RO 
provided a Statement of the Case (SOC) in April 2004 
concerning the service connection for asthma claim only.  In 
July 2004, the veteran submitted a Form 21-4138 requesting an 
appeal of his asthma claim and a DRO hearing.  The RO 
accepted this statement as a timely substantive appeal of the 
asthma claim.

In an April 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluating it zero 
percent effective October 24, 2001, and granted service 
connection for residuals of meningitis, evaluating it zero 
percent effective October 24, 2001.  In June 2004, the RO 
issued a rating decision denying an increase for residuals of 
meningitis.  In June 2004, the veteran submitted a Form 9 in 
which he requested an appeal of the hearing loss and 
meningitis issues and a Travel Board hearing.  In a June 2004 
letter, the RO informed the veteran that it could not accept 
the Form 9 as a substantive appeal since a SOC concerning 
those issues had not yet been issued.  Instead, the RO 
accepted that document as a timely NOD.  A hearing was held 
at the RO on all three claims in May 2005.  The RO provided a 
SOC in December 2004 concerning the hearing loss and 
meningitis claims.  In February 2005, the veteran submitted a 
timely substantive appeal in which he requested a Travel 
Board hearing.  In December 2005, the RO provided a SOC 
concerning service connection for asthma, increased rating 
for bilateral hearing loss, and increased rating for 
residuals of meningitis.

In view of the foregoing, the issues on the title page have 
been recharacterized to more accurately reflect the veteran's 
claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal concerns three issues, two of which have been 
separately developed and adjudicated by the RO, but which 
have been merged for purposes of this appeal.  In both of the 
substantive appeals filed by the veteran, he has requested a 
hearing before the Board, sitting at the RO (i.e., Travel 
Board hearing).  

In a March 2006 correspondence, sent to a Colorado address, 
the RO informed the veteran that it had scheduled a hearing 
in May 2006.  In an April 2006 correspondence, sent to the 
same Colorado address, the RO reminded the veteran that a 
hearing had been scheduled.  In an April 28, 2006 letter, the 
veteran made the following statement:

I cannot attend the hearing in Denver on May 5, 
2006 as I notified the VA six months ago that I am 
now in Alaska.  I was told that my records had been 
updated with my new address but apparently not.  I 
received your (forwarded) letter yesterday and 
tried calling the 800 number enclosed but could not 
reach the right people.  Please reschedule the 
hearing for Alaska as soon as possible.

The veteran did not appear for his scheduled hearing on the 
specified date.  No additional hearing was scheduled.  
Instead, the Denver RO sent the veteran a letter on May 10, 
2006 indicating that it was forwarding his file to the Board.



Accordingly, the case is REMANDED for the following action:

1.  The Denver RO must confirm the 
veteran's current address and unless 
otherwise indicated, transfer the claims 
file to the VARO in Anchorage, Alaska 
VARO.

2.  Schedule the veteran for a Travel Board 
hearing in conjunction with his pending 
appeal involving his claims for service 
connection for asthma, an initial 
compensable rating for bilateral hearing 
loss, and an initial compensable rating for 
residuals of meningitis.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2007).  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


